Citation Nr: 0409457	
Decision Date: 04/12/04    Archive Date: 04/16/04	

DOCKET NO.  02-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of both knees.  

2.  Whether clear and unmistakable error (CUE) exists in a 
rating decision of November 21, 1972.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which appears to have 
granted service connection for right knee disability, and 
which granted an increased evaluation from 10 percent for 
left knee disability to 20 percent for bilateral knee 
disability effective from September 2001.  In his May 2000 
notice of disagreement, the veteran specifically requested a 
40 percent evaluation for his knees.  The case is not ready 
for appellate review.  The appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

In testimony before the undersigned in October 2003, the 
veteran described adverse symptoms attributable to his 
bilateral knee disability including instability, locking, 
swelling, limitation of motion, and flare-ups on use.  He 
argued that symptoms of both knees had increased in severity 
since the time of his previous VA examination.  The 
representative argued that the most recent February 2002 VA 
orthopedic examination failed to provide adequate findings to 
evaluate the veteran's complaints of instability (Diagnostic 
Code 5257) of either knee, and the Board concurs.  
Additionally, the representative has requested that each knee 
be separately evaluated.  The Board finds that another VA 
orthopedic examination of the veteran's knees is required to 
adequately address the veteran's appeal for an increased 
evaluation for each knee.  

In March 2003, the RO issued a rating decision which found no 
clear and unmistakable error in a November 21, 1972, rating 
decision.  At the time of the October 2003 hearing before the 
undersigned, the veteran disagreed with that rating decision 
and this was accepted as a valid Notice of Disagreement.  
This issue must be remanded for the RO to issue the veteran a 
Statement of the Case as to that claim.  See Manlicon v. 
West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  Initially, the RO should request the 
veteran to indicate whether he has 
received any further private or VA 
treatment for his service-connected knee 
disability which is not already reflected 
in the evidence on file.  He should be 
requested to submit copies of such 
records for consideration or, 
alternatively, should be requested to 
complete enclosed medical releases and 
return them to the RO so that VA may 
collect such evidence on his behalf.  Any 
private or VA treatment records so 
collected should be added to the claims 
folder.  

2.  The veteran should then be referred 
for a VA orthopedic examination of his 
knees.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  
Current X-ray and any other indicated 
diagnostic studies should be performed.  
The examiner should provide a discussion 
of the veteran's knees'  range of motion, 
pain on motion, swelling, locking, 
crepitus, subluxation or lateral 
instability, any dislocated semilunar 
cartilage, and the extent and degree of 
any flare-ups upon use.  The doctor 
should take a history of recent treatment 
from the veteran which includes a 
discussion of any therapy, medication or 
other treatment he receives for 
alleviation of knee symptoms.  A complete 
and legible report of examination should 
be produced and added to the claims 
folder.  

3.  After completion of the above 
development, the RO should again address 
the issue presented on appeal with 
respect to an increased evaluation for 
each of the veteran's service-connected 
knee disabilities.  In so doing, the RO 
should consider providing separate 
evaluations for disabilities of the 
veteran's knees if warranted by the 
clinical evidence on file and such rating 
action is beneficial to the veteran.  If 
the decision is not to the veteran's 
satisfaction, he and the representative 
must be provided with a Supplemental 
Statement of the Case and an opportunity 
to respond.  

4.  The veteran must also be provided a 
Statement of the Case with respect to the 
issue of whether the November 1972 rating 
decision on file was clearly and 
unmistakably erroneous.  The veteran must 
be notified that if he wishes to continue 
his appeal he must file a timely 
substantive appeal (VA Form 9) within 60 
days to perfect the appeal of this issue 
to the Board.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

